DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/28/2021. Claims 2-8 and 10-20 are currently pending in the application. An action follows below:
Response to Arguments
The objection of claim 9 in the previous Office action dated 10/01/2021 has been withdrawn in light of the cancellation of this claim.
The first set of rejections of claims 1, 9, 12 and 13 under 35 U.S.C. 102 and 103 based on the Tsuge reference have been withdrawn in light of the amendment to claims.
In response to the second set of rejections of claims 1-15 and 18-20 under 35 U.S.C. 103 based on the Yang and Tsai references, Applicant amends claims 2, 10 and 13 and provides on page 11 of the amendment an argument which has been fully considered, but it is not persuasive because a declaration under 37 CFR 1.130 is required to show that the subject matter of Shengji YANG and Xiaochuan CHEN was directly or indirectly obtained from Xue DONG, Hui WANG, Shengnan LI, and Zengqiang ZHENG, who named as inventors on the Yang et al. reference, and also named as inventors on this application. Accordingly, the exception under 35 U.S.C. 102(b)(1) is not applied and the Yang et al. reference (CN 109036279 A) is still qualified as prior art.
The third set of rejections of claims 1-4, 9 and 12-14 under 35 U.S.C. 103 based on the Yoo and Tsai references have been withdrawn in light of the amendment to claims.
 Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 2-8, 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 109036279 A; cited in IDS filed 12/22/2020; hereinafter Yang; see the corresponding US 2021/0233968 A1 for the following citations) in view of Tsai et al. (US 2012/0105421 A1; hereinafter Tsai.)
As per claim 2, Yang discloses a pixel circuit (see at least Figs. 1, 5, disclosing a pixel circuit comprising elements [20, 40]) comprising:
a pixel sub-circuit (see at least Figs. 1, 5, disclosing a pixel circuit comprising a pixel sub-circuit 10 and a light emitting element L) and 
a voltage control circuit (20; Fig. 5,) wherein:
see at least Fig. 5, disclosing a driving circuit comprising element [M0],)  and a data writing circuit (see at least Fig. 5, disclosing a data driving circuit comprising elements [M3, M4, Cst];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Fig. 5, disclosing the driving circuit comprising a gate electrode of the driving transistor M0 serving as a control terminal, a source electrode S of the driving transistor M0 serving as a first terminal, and a drain electrode D of the driving transistor M0 serving as a second terminal;)

the data writing circuit is configured, in response to a scan signal, to write a data signal into the control terminal of the driving circuit and store the data signal being written (see at least Fig. 5, disclosing the data writing circuit configured, in response to a scan signal S1, to write a data signal DA into the control terminal G of the driving circuit and store the data signal DA being written in Cst;)
the driving circuit is configured to control a voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the voltage of the first terminal of the driving circuit, and to generate a driving current for driving a light-emitting element to emit light based on the voltage of the second terminal of the driving circuit (see at least Fig. 5, disclosing the driving circuit configured to control a voltage of the second terminal D of the driving circuit according to the data signal DA of the control terminal G of the driving circuit and the voltage of the first terminal S of the driving circuit, and to generate a driving current for driving a light-emitting element L to emit light based on the voltage of the second terminal D of the driving circuit;) 
the voltage control circuit (20) is configured to provide the reset voltage (Vinit) to  the driving circuit (M0) in response to a reset control signal (RE), and to provide the first power voltage ( VDD)to  the driving circuit in response to a light-emitting control signal (EM) (see at least Fig. 5;)
see at least Fig. 5, disclosing the data writing circuit [M3, M4, Cst] comprising two switching transistors [M3, M4] of different types;) 
the voltage control circuit is disposed in a non-display region of a display substrate (see at least Fig. 1; ¶ 61:1-4, disclosing the voltage control circuit 20 disposed in a non-display area/region of a array/display substrate;) and
the pixel sub-circuit is disposed in a sub-pixel in a display region of the display substrate (see at least Fig. 1; ¶ 60, disclosing the pixel sub-circuit 10 disposed in a sub-pixel 40 in a display area/region AA of the array/display substrate.)

Accordingly, Yang discloses all limitations of this claim except for a voltage transmitting circuit and the limitations associated with the voltage transmitting circuits or the above strikethrough limitations.

However, in the same field of endeavor of the OLED display apparatus, Tsai discloses a related a pixel circuit (see at least Fig. 2, disclosing a pixel circuit comprising a pixel sub-circuit 20), wherein the pixel sub-circuit comprises a driving circuit (see at least Fig. 2, disclosing a driving circuit comprising element [T1],) a voltage transmitting circuit (see at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2,) and a data writing circuit (see at least Fig. 2, disclosing a data driving circuit comprising elements [SW1, C1];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Fig. 2, disclosing the driving circuit comprises a gate electrode of the driving transistor T1 serving as a control terminal, a source electrode S of the driving transistor T1 serving as a first terminal, and a drain electrode D of the driving transistor T1 serving as a second terminal;) and
the voltage transmitting circuit is configured, in response to a transmission control signal, to apply a reset voltage and/or a first power voltage to the first terminal of the driving circuit, respectively (see at least Figs. 2-3; ¶ 16, disclosing the switching transistor SW2 of the voltage transmitting circuit configured, in response to a transmission control signal P1, to apply a low level voltage of the OVDD, serving a reset voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during a reset duration TD1, and to apply a high level voltage of the OVDD, serving a first power voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during the threshold voltage compensation duration TD2 and the light emitting duration TD4, respectively.)
Tsai further teaches that since the conventional pixel sub-circuit, which does not include a voltage transmitting circuit (see Fig. 1,) causes the display panel to display non-uniform images due to the threshold voltage difference between the corresponding driving transistors in different regions (see at least Fig. 1; ¶ 7,) the pixel sub-circuit, which includes a voltage transmitting circuit (see Fig. 2,) compensates inconsistent driving current caused by varying the threshold voltages of the driving transistors, thereby reducing the brightness variation and preventing the display panel from displaying non-uniform images (see at least ¶ 24.)
Yang, as discussed above, discloses the pixel sub-circuit, which does not include a voltage transmitting circuit. Tsai, as discussed above, recognizes the threshold voltage difference between the corresponding driving transistors in the conventional pixel sub-circuits, which do not include a voltage transmitting circuit, in different regions of the display panel and teaches to use the voltage transmitting circuit in the pixel sub-circuit to compensate inconsistent driving current caused by varying the threshold voltages of the driving transistors, thereby reducing the brightness variation and preventing the display panel from displaying non-uniform images. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a voltage transmitting circuit in the Yang pixel sub-circuit and between the Yang voltage control circuit 20 and the Yang driving circuit and configured, in response to a transmission control signal, to apply a reset voltage and a first power voltage to the first terminal of the driving circuit, respectively, in view of the teaching in the Tsai reference, to improve the above modified pixel circuit and the display apparatus of the Yang reference for the predictable result of reducing the brightness variation and preventing the display panel from displaying non-uniform images. 
Accordingly, the above modified Yang in view of Tsai obviously renders all limitations of this claim, including “the voltage control circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to a reset control signal, and to provide the first power voltage to the voltage transmitting circuit in response to a light-emitting control signal” (see Yang at least Fig. 5, disclosing the voltage control circuit 20 configured to provide the reset voltage Vinit to the [[Tsai]] voltage transmitting circuit [[as modified in view of Tsai]] in response to a reset control signal RE, and to provide the first power voltage VDD to the [[Tsai]] voltage transmitting circuit [[as modified in view of Tsai]] in response to a light-emitting control signal EM.)

As per claim 3, the above modified Yang obviously renders wherein:
the voltage control circuit comprises a first control sub-circuit and a second control sub-circuit (see Yang at least Fig. 5, disclosing the voltage control circuit 20 comprising a first control sub-circuit including a first switching transistor M1 and a second control sub-circuit including a second switching transistor M2,) 
the first control sub-circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to the reset control signal (see Yang at least Fig. 5, disclosing the first control sub-circuit including the first switching transistor M1 configured to provide the reset voltage Vinit to the voltage transmitting circuit [[as modified in view of Tsai in the rejection of claim 2]] in response to the reset control signal RE,) and 
the second control sub-circuit is configured to provide the first power voltage to the voltage transmitting circuit in response to the light-emitting control signal (see Yang at least Fig. 5, disclosing the second control sub-circuit including the second switching transistor M2 configured to provide the first power voltage VDD to the voltage transmitting circuit [[as modified in view of Tsai in the rejection of claim 2]] in response to the light-emitting control signal EM.)

As per claim 4, the above modified Yang obviously renders wherein:
the first control sub-circuit comprises a first switching transistor (see the discussion in the rejection of claim 3; or see Yang at least Fig. 5,)
the second control sub-circuit comprises a second switching transistor (see the discussion in the rejection of claim 3; or see Yang at least Fig. 5,)
a gate electrode of the first switching transistor is connected to a reset control signal terminal to receive the reset control signal, a first electrode of the first switching transistor is connected to a reset voltage terminal to receive the reset voltage, and a second electrode of the first switching transistor is connected to a first node (see Yang at least Fig. 5, disclosing a gate electrode of the first switching transistor M1 connected to a reset control signal terminal RE to receive the reset control signal RE, a first electrode of the first switching transistor M1 connected to a reset voltage terminal Vinit to receive the reset voltage Vinit, and a second electrode of the first switching transistor M1 connected to a first node between the first switching transistor M1 and the second switching transistor M2,)
a gate electrode of the second switching transistor is connected to a light-emitting control signal terminal to receive the light-emitting control signal, a first electrode of the second switching transistor is connected to a first power terminal to receive the first power voltage, and a second electrode of the second switching transistor is connected to the first node (see Yang at least Fig. 5, disclosing a gate electrode of the second switching transistor M2 connected to a light-emitting control signal terminal EM to receive the light-emitting control signal EM, a first electrode of the second switching transistor M2 connected to a first power terminal VDD to receive the first power voltage VDD, and a second electrode of the second switching transistor M2 connected to the first node.)

As per claim 5, the above modified Yang obviously renders wherein:
the voltage transmitting circuit comprises a third switching transistor (see Tsai Fig. 2, disclosing the voltage transmitting circuit comprising a third switching transistor SW2,)
the driving circuit comprises a driving transistor (see Yang at least Fig. 5, disclosing the driving circuit comprising a driving transistor M0,) 
the two switching transistors of different types in the data writing circuit comprise a fourth switching transistor and a fifth switching transistor (see Yang at least Fig. 5, disclosing the two switching transistors [M3, M4] of different types in the data writing circuit [M3, M4, Cst] comprising a fourth switching transistor M3 and a fifth switching transistor M4,) 
the data writing circuit further comprises a storage capacitor (see Yang at least Fig. 5, disclosing the data writing circuit [M3, M4, Cst] further comprising a storage capacitor Cst,) 
a gate electrode of the third switching transistor is connected to a transmission control signal terminal to receive the transmission control signal, a first electrode of the third switching transistor is connected to the first node, and a second electrode of the third switching transistor is connected to a second node (see at least Yang Fig. 5 and Tsai at least Fig. 2, the above modified Yang obviously rendering a gate electrode of the third switching transistor [SW2 of Tsai] connected to a transmission control signal terminal [P1 of Tsai] to receive the transmission control signal [P1 of Tsai], a first electrode of the third switching transistor [SW2 of Tsai] connected to the first node [of the Yang], and a second electrode of the third switching transistor [SW2 of Tsai] is connected to a second node between the third switching transistor [SW2 of Tsai] and the driving transistor [T1 of Tsai or Mo of Yang],)
a gate electrode of the driving transistor serves as the control terminal of the driving circuit and is connected to a fourth node, a first electrode of the driving transistor serves as the first terminal of the driving circuit and is connected to the second node, and a second electrode of the driving transistor serves as the second terminal of the driving circuit and is connected to a third node (see at least Yang Fig. 5, disclosing a gate electrode of the driving transistor M0 serving as the control terminal of the driving circuit [[also see the discussion in the rejection of claim 1 if necessary]] and connected to a fourth node between the elements [Cst, Mo, M3, M4], a first electrode of the driving transistor serves as the first terminal of the driving circuit and connected to the second node between the elements [SW2 and T1 of Tsai or M0 of Yang]], and a second electrode of the driving transistor serving as the second terminal of the driving circuit [[see the discussion in the rejection of claim 1; or see Yang at least Fig. 5]] and is connected to a third node between the Yang elements [M0, M5],)
a gate electrode of the fourth switching transistor is connected to a scan signal terminal to receive the scan signal, a first electrode of the fourth switching transistor is connected to a data signal terminal to receive the data signal, and a second electrode of the fourth switching transistor is connected to the fourth node (see at least Yang Fig. 5, disclosing a gate electrode of the fourth switching transistor M3 connected to a scan signal terminal S1 to receive the scan signal S1, a first electrode of the fourth switching transistor M3 connected to a data signal terminal DA to receive the data signal DA, and a second electrode of the fourth switching transistor connected to the fourth node,)
a gate electrode of the fifth switching transistor is configured to receive an inverted signal of the scan signal, a first electrode of the fifth switching electrode is connected to the data signal terminal to receive the data signal, and a second electrode of the fifth switching transistor is connected to the fourth node (see at least Yang Fig. 5, disclosing a gate electrode of the fifth switching transistor M4 configured to receive an inverted signal S2 of the scan signal S1 [[see Fig. 7 or 8]], a first electrode of the fifth switching electrode M4 connected to the data signal terminal DA to receive the data signal DA, and a second electrode of the fifth switching transistor M4 connected to the fourth node,) and 
a first terminal of the storage capacitor is connected to the fourth node, and a second terminal of the storage capacitor is connected to a first voltage (see at least Yang Fig. 5, disclosing a first terminal of the storage capacitor Cst connected to the fourth node, and a second terminal of the storage capacitor is connected to a first voltage GND.)

As per claim 6, the above modified Yang obviously renders a first electrode of the light-emitting element coupled to the third node, and a second electrode of the light-emitting element connected to a second power terminal to receive a second power voltage (see at least Yang Fig. 5, disclosing a first/anode electrode of the light-emitting element L coupled to the third node, and a second/cathode electrode of the light-emitting element L connected to a second power terminal Vss to receive a second power voltage Vss.)
As per claim 7, the above modified Yang obviously renders the pixel sub-circuit further comprising a current transmitting circuit and the current transmitting circuit configured to transmit the driving current generated by the driving circuit to the light-emitting element (see at least Yang Fig. 5, disclosing the pixel sub-circuit further comprising a current transmitting circuit comprising a six switching transistor M5 and the current transmitting circuit configured to transmit the driving current generated by the driving circuit to the light-emitting element L.)

As per claim 8, the above modified Yang obviously renders the current transmitting circuit comprising a sixth switching transistor (see the discussion in the rejection of claim 7;)
a gate electrode of the sixth switching transistor is connected to a second voltage terminal to receive a second voltage, a first electrode of the sixth switching transistor is connected to the third node, a second electrode of the sixth switching transistor is coupled to a first electrode of the light-emitting element, and a second electrode of the light-emitting element is connected to a second power terminal to receive a second power voltage (see at least Yang Fig. 5, disclosing a gate electrode of the sixth switching transistor M5 connected to a second voltage terminal GND to receive a second voltage GND, a first electrode of the sixth switching transistor M5 connected to the third node, a second electrode of the sixth switching transistor M5 coupled to a first/anode electrode of the light-emitting element L, and a second electrode of the light-emitting element is connected to a second power terminal Vss to receive a second power voltage Vss;) and 
the sixth switching transistor is substantially kept in an on state under control of the second voltage (see at least Yang Fig. 5, disclosing the sixth switching transistor substantially kept in an on state under control of the second voltage GND.)

As per claim 10, see the discussion in the rejection of claim 2 for similar limitations. The above modified Yang obviously renders a display substrate comprising a pixel circuit comprising a plurality of pixel sub-circuits (see Yang at least Figs. 1, 5; ¶ 58, disclosing an array substrate comprising a pixel circuit PX comprising a plurality of pixel sub-circuits 10,) wherein:
the display region comprises a plurality of sub-pixels arranged in an array, and each of the plurality of sub-pixels comprises the light-emitting element and the pixel sub-circuit coupled to the light-emitting element (see Yang at least Fig. 1, disclosing the display region AA comprises a plurality of sub-pixels 40 arranged in an array, and each of the plurality of sub-pixels 40 comprises the light-emitting element L and the pixel sub-circuit 10 coupled to the light-emitting element L) and
the non-display region comprises a plurality of voltage control circuits, and each of the plurality of voltage control circuits is coupled to the pixel sub-circuits in at least one row of sub-pixels (see Yang at least Fig. 1; ¶¶ 61-62.)

As per claim 11, the above modified Yang obviously renders a plurality of voltage transmission lines in one-to-one correspondence with respective rows of sub-pixels (see Yang at least Figs. 1, 5, disclosing a plurality of voltage transmission lines, from the voltage control circuits 20, in one-to-one correspondence with respective rows of sub-pixels 40,) wherein the pixel sub-circuits in each row of sub-pixels are connected to the voltage control circuit through a voltage transmission line corresponding to the each row of sub-pixels (see Yang at least Figs. 1, 5, disclosing the pixel sub-circuits in each row of sub-pixels connected to the voltage control circuit 20 through a voltage transmission line corresponding to the each row of sub-pixels 40,) and the voltage transmission line is configured to transmit the reset voltage and the first power voltage (see Yang at least Figs. 1, 5, disclosing the voltage transmission line configured to transmit the reset voltage Vinit and the first power voltage VDD.)
see Yang Abstract; ¶ 2, ¶ 113.)

As per claim 14, the above modified Yang obviously renders a driving method of the pixel circuit according to claim 2, comprising: a reset stage (see Yang at least step S601 of Fig. 6 and Figs. 7-8, disclosing a reset stage [T1]; see Tsai at least Figs. 2-3, also disclosing a reset stage [TD1], a data writing stage (see Yang at least step S602 of Fig. 6 and Figs. 7-8, disclosing: in the data writing stage [T2]; see Tsai at least Figs. 2-3, also disclosing a data writing stage [TD3],) and a light-emitting stage (see Yang at least step S603 of Fig. 6 and Figs. 7-8, disclosing the light-emitting stage [T3]; see Tsai at least Figs. 2-3, also disclosing the light-emitting stage  [TD4];) wherein 
 	in the reset stage, input the reset control signal and the transmission control signal to turn on the voltage control circuit and the voltage transmitting circuit, and apply the reset voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so as to reset the light-emitting element (see Yang at least step S601 of Fig. 6 and Figs. 7-8; see Tsai at least Figs. 2-3, disclosing: in the reset stage [[T1 of Yang; TD1 of Tsai]], input the reset control signal [[RE of Yang]] and the transmission control signal [[P1 of Tsai]] to turn on the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], and apply the reset voltage [[Vinit of Yang; the low level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [[Mo of Yang; T1 of Tsai]] through the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], so as to reset the light-emitting element [[L of Yang; OD1 of Tsai]];) 
in the data writing stage, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Yang at least step S602 of Fig. 6 and Figs. 7-8; see Tsai at least Figs. 2-3, disclosing: in the data writing stage [[T2 of Yang; TD3 of Tsai]], input the scan signal [[S1 of Yang]] to turn on the data writing circuit [[the data writing circuit [M3, M4, Cst] of Yang]], write the data signal [[Da of Yang]] into the control terminal of the driving circuit [[M0 of Yang]] through the date writing circuit, and store, by the data writing circuit, the data signal DA being written into the storage capacitor Cst;) and 
see Yang at least step S603 of Fig. 6 and Figs. 7-8; see Tsai at least Figs. 2-3, disclosing: in the light-emitting stage [[T3 of Yang; TD4 of Tsai]], input the light-emitting control signal [[EM of Yang]] and the transmission control signal [[P1 of Tsai]] to turn on the voltage control circuit [[20 of Yang]], the voltage transmitting circuit [[SW2 of Tsai]] and the driving circuit [[M0 of Yang; T1 of Tsai]], and apply the first power voltage [[VDD of Yang; the high level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [[M0 of Yang; or T1 of Tsai]] through the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [[DA of Yang]] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element L to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 15, the above modified Yang obviously renders the driving method according to claim 14, wherein after the light-emitting stage, the driving method further comprises a non-light-emitting stage (see Yang at least Fig. 8, disclosing: after the light-emitting stage T3, the driving method further comprises a non-light-emitting stage T4;) and in the non-light-emitting stage, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting element from emitting light (see Yang at least Figs. 5 and 8; ¶ [0092], disclosing: in the non-light-emitting stage, both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, so that the light emitting device L can be driven to stop emitting light, thereby avoiding influents of voltages loaded on the anodes of the light emitting devices L during the previous frame light emission on next frame light emission and relieving the phenomenon of residual shadows. Moreover, since the above modified Yang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 2; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Yang voltage control circuit (20) and the Yang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.) 

As per claim 18, the above modified Yang obviously renders a driving method of the display substrate according to claim 10, comprising: 
during a display time period of one frame, causing all rows of sub-pixels to progressively enter a reset stage, a data writing stage and a light-emitting stage (see Yang at least Figs. 7-10; ¶ [0091], disclosing: during a display time period of one frame F, causing all rows of sub-pixels to progressively enter a reset stage T1, a data writing stage T2 and a light-emitting stage T3;) wherein 
in the reset stage of each row of sub-pixels, input the reset control signal and the transmission control signal to turn on the voltage control circuit and the voltage transmitting circuit, and apply the reset voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so as to reset the light-emitting element (see Yang at least step S601 of Fig. 6 and Figs. 7-10; see Tsai at least Figs. 2-3, disclosing: in the reset stage [[T1 of Yang; TD1 of Tsai]] of each row of sub-pixels, input the reset control signal [[RE of Yang]] and the transmission control signal [[P1 of Tsai]] to turn on the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], and apply the reset voltage [[Vinit of Yang; the low level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [[Mo of Yang; T1 of Tsai]] through the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], so as to reset the light-emitting element [[L of Yang; OD1 of Tsai]];); 
in the data writing stage of each row of sub-pixels, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Yang at least step S602 of Fig. 6 and Figs. 7-10; see Tsai at least Figs. 2-3, disclosing: in the data writing stage [[T2 of Yang; TD3 of Tsai]] of each row of sub-pixels, input the scan signal [[S1 of Yang]] to turn on the data writing circuit [[the data writing circuit [M3, M4, Cst] of Yang]], write the data signal [[Da of Yang]] into the control terminal of the driving circuit [[M0 of Yang]] through the date writing circuit, and store, by the data writing circuit, the data signal DA being written into the storage capacitor Cst;) and 
in the light-emitting stage of each row of sub-pixels, input the light-emitting control signal and the transmission control signal to turn on the voltage control circuit, the voltage transmitting circuit and the driving circuit, and apply the first power voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the first power voltage of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit (see Yang at least step S603 of Fig. 6 and Figs. 7-10; see Tsai at least Figs. 2-3, disclosing: in the light-emitting stage [[T3 of Yang; TD4 of Tsai]] of each row of sub-pixels, input the light-emitting control signal [[EM of Yang]] and the transmission control signal [[P1 of Tsai]] to turn on the voltage control circuit [[20 of Yang]], the voltage transmitting circuit [[SW2 of Tsai]] and the driving circuit [[M0 of Yang; T1 of Tsai]], and apply the first power voltage [[VDD of Yang; the high level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [[M0 of Yang; or T1 of Tsai]] through the voltage control circuit [[20 of Yang]] and the voltage transmitting circuit [[SW2 of Tsai]], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [[DA of Yang]] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element L to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 19, the above modified Yang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to progressively enter a non-light-emitting stage (see Yang at least Fig. 10; ¶¶ [0095]-[0096], disclosing: during the display time period of one frame F, causing all rows of sub-pixels to sequentially/ progressively enter a non-light-emitting stage T4;) wherein 
in the non-light-emitting stage of each row of sub-pixels, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting elements of the each row of sub-pixels from emitting light (see Yang at least Figs. 5 and 8; ¶ [0092], disclosing: in the non-light-emitting stage, both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, so that the light emitting device L can be driven to stop emitting light, thereby avoiding influents of voltages loaded on the anodes of the light emitting devices L during the previous frame light emission on next frame light emission and relieving the phenomenon of residual shadows. Moreover, since the above modified Yang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 1; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Yang voltage control circuit (20) and the Yang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage of each row of sub-pixels, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L of each row of sub-pixels, to obtain the same predictable result.)

As per claim 20, the above modified Yang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to simultaneously enter a non-light-emitting stage (see Yang at least Fig. 9; ¶¶ [0093]-[0094], disclosing: during the display time period of one frame F, causing all rows of sub-pixels to simultaneously enter a non-light-emitting stage T4;) wherein 
in the non-light-emitting stage of all rows of sub-pixels, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting elements of all rows of sub-pixels from emitting light, simultaneously (see Yang at least Figs. 5 and 8; ¶ [0092], disclosing: in the non-light-emitting stage, both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, so that the light emitting device L can be driven to stop emitting light, thereby avoiding influents of voltages loaded on the anodes of the light emitting devices L during the previous frame light emission on next frame light emission and relieving the phenomenon of residual shadows. Moreover, since the above modified Yang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 1; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Yang voltage control circuit (20) and the Yang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage of all rows of sub-pixels, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuits and the light emitting devices L of all rows row of sub-pixels, simultaneously, to obtain the same predictable result.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tsai, and further in view of Sanford et al. (US 2002/0084463 A1; hereinafter Sanford.)
As per claim 12, Yang further teaches the display substrate comprising a see Yang at least Figs. 1, 5; ¶ 58, disclosing the display/array substrate comprising a base substrate in which the pixel circuits PX are formed and the light-emitting element L formed on the pixel circuit PX.) Accordingly, the above modified Yang discloses all limitations of this claim, but is silent to the specific silicon-based base substrate.
However, in the same field of endeavor of the OLED display apparatus (see at least Abstract,) Samford discloses a display substrate comprising a silicon-based base substrate (see at least Fig. 1B; ¶ 37, disclosing a display substrate 100 comprising a silicon-based base substrate 101,) the pixel circuit being at least partially formed in the silicon-based base substrate, and the light-emitting element formed on the pixel circuit (see at least Figs. 1A-1B; ¶¶ 35-37, 41, disclosing the pixel circuits being at least partially formed in the silicon-based base substrate, and the light-emitting element (OLED) formed on the pixel circuit; Figs. 5-6 also showing the pixel circuit 400 including the light-emitting element (OLED 70).) Samford further teaches the crystalline silicon substrate (as the silicon-based base substrate) at least providing higher performance and higher fabrication density than the insulating (dielectric) substrate (see ¶ 41.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to use the silicon-based base substrate in the display substrate of the above modified Yang, in view of the teaching in the Samford reference, to improve the above modified display substrate and the display apparatus of the Yang reference for the predictable result of at least providing higher performance and higher fabrication density. Accordingly, the above modified Yang in view of Tsai and Samford obviously renders all limitations of this claim.





SECOND SET OF REJECTIONS:
Claims 2-6, 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 107103878A; hereinafter Xiang; see the attached machined English translation for the following citations) in view of Yue et al. (CN 107591125A; hereinafter Yue; see the attached machined English translation for the following citations),) and further in view of Tsai.
As per claim 2, Xiang discloses a pixel circuit (see at least Fig. 2c, disclosing a pixel circuit comprising elements [20-40]) comprising:
a pixel sub-circuit (see at least Fig. 2c, disclosing a pixel circuit comprising a pixel sub-circuit 10 and a light emitting element L) and 
a voltage control circuit (see Fig. 2c, disclosing a voltage control circuit [20, 30],) wherein:
the pixel sub-circuit comprises a driving circuit (see at least Figs. 3c, 5c, disclosing a driving circuit comprising element [M0],)  and a data writing circuit (see at least Figs. 3c, 5c, disclosing a data driving circuit [11, 13] comprising elements [M3, C1];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Figs. 3c, 5c, disclosing the driving circuit comprising a gate electrode of the driving transistor M0 serving as a control terminal, a source electrode S of the driving transistor M0 serving as a first terminal, and a drain electrode D of the driving transistor M0 serving as a second terminal;)

the data writing circuit is configured, in response to a scan signal, to write a data signal into the control terminal of the driving circuit and store the data signal being written (see at least Fig. 5c; section “In the data writing phase T3 …” on page 26, lines 13-30, disclosing the data writing circuit [11, 13] configured, in response to a scan signal “S2=1”, to write a data signal Data into the control terminal G of the driving circuit and store the data signal Data being written in C1;)
see at least Fig. 5c; section “In the light-emitting phase T4 …” on pages 26-27, disclosing the driving circuit configured to control a voltage of the second terminal D of the driving circuit according to the data signal Data of the control terminal G of the driving circuit and the voltage of the first terminal S of the driving circuit, and to generate a driving current IL for driving a light-emitting element L to emit light based on the voltage of the second terminal D of the driving circuit;) 
the voltage control circuit [20, 30] is configured to provide the reset voltage (Vinit) to  the driving circuit [M0] in response to a reset control signal [S1], and to provide the first power voltage [VDD] to  the driving circuit in response to a light-emitting control signal [EM] (see at least Fig. 5c;)
the voltage control circuit is disposed in a non-display region of a display substrate (see at least Fig. 2c; page 7:36-37; page 9:22-25, disclosing the elements [20, 30] of the voltage control circuit disposed in a peripheral area [[as a non-display area]]of an array/display substrate surrounding the display area AA;) and
the pixel sub-circuit is disposed in a sub-pixel in a display region of the display substrate (see at least Fig. 2c, disclosing the pixel sub-circuit 10 disposed in a sub-pixel 40 in a display area AA of the array/display substrate.)

Accordingly, Yang discloses all limitations of this claim except for (i) “the data writing circuit comprises two switching transistors of different types” and (ii) a voltage transmitting circuit and the limitations associated with the voltage transmitting circuits or the above strikethrough limitations.
Regarding to the above missing feature (i), in the same field of endeavor of the electroluminescent display apparatus (see at least Title or Abstract,) Yue discloses a related a pixel circuit comprising a pixel sub-circuit [T1-T3, D1, C1] (see at least Fig. 2) including a data writing circuit [T2, T3, C1] (see at least Fig. 2) which comprises two switching transistors of different types [T2, T3] connected in parallel and respectively controlled by two control signals, Rowsel_B] inverted from another control signal [Rowsel], so that both transistors are simultaneously turned on and off (see Figs. 2-3 and the corresponding description on pages 5-9.) 
While Yue is silent to the benefit of a circuit comprising two switching transistors of different types connected in parallel and respectively controlled by two control signals, one inverted from another, so that both switching transistors are simultaneously turned on and off, Official Notice is taken that both the concept and the advantages of providing a circuit comprising two switching transistors of different types connected in parallel and respectively controlled by two control signals, one inverted from another to improve or enlarge the range of values of output signal of the circuit in a semiconductor art are well-known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the data writing circuit of Xiang to comprise two switching transistors of different types, i.e., to provide another switching transistor [[hereinafter M3’]] having different type of the Xiang transistor M3 and a control/gate terminal connected to an inverted signal S2’ being an inverted version of the signal S2, in view of the teaching in the Yue reference, to improve the above modified pixel circuit and the display apparatus of the Xiang reference for the predictable result of improving or enlarging the range of values of data output signal, as generally known to one of ordinary skill in the art.

Regarding to the above missing features (ii), in the same field of endeavor of the electroluminescent display apparatus (see ¶ 2,) 
the OLED display apparatus, Tsai discloses a related a pixel circuit (see at least Fig. 2, disclosing a pixel circuit comprising a pixel sub-circuit 20), wherein the pixel sub-circuit comprises a driving circuit (see at least Fig. 2, disclosing a driving circuit comprising element [T1],) a voltage transmitting circuit (see at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2,) and a data writing circuit (see at least Fig. 2, disclosing a data driving circuit comprising elements [SW1, C1];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Fig. 2, disclosing the driving circuit comprises a gate electrode of the driving transistor T1 serving as a control terminal, a source electrode S of the driving transistor T1 serving as a first terminal, and a drain electrode D of the driving transistor T1 serving as a second terminal;) and
the voltage transmitting circuit is configured, in response to a transmission control signal, to apply a reset voltage and/or a first power voltage to the first terminal of the driving circuit, respectively (see at least Figs. 2-3; ¶ 16, disclosing the switching transistor SW2 of the voltage transmitting circuit configured, in response to a transmission control signal P1, to apply a low level voltage of the OVDD, serving a reset voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during a reset duration TD1, and to apply a high level voltage of the OVDD, serving a first power voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during the threshold voltage compensation duration TD2 and the light emitting duration TD4, respectively.)
Tsai further teaches that since the conventional pixel sub-circuit, which does not include a voltage transmitting circuit (see Fig. 1,) causes the display panel to display non-uniform images due to the threshold voltage difference between the corresponding driving transistors in different regions (see at least Fig. 1; ¶ 7,) the pixel sub-circuit, which includes a voltage transmitting circuit (see Fig. 2,) compensates inconsistent driving current caused by varying the threshold voltages of the driving transistors, thereby reducing the brightness variation and preventing the display panel from displaying non-uniform images (see at least ¶ 24.)
Xiang, as discussed above, discloses the pixel sub-circuit, which does not include a voltage transmitting circuit. Tsai, as discussed above, recognizes the threshold voltage difference between the corresponding driving transistors in the conventional pixel sub-circuits, which do not include a voltage transmitting circuit, in different regions of the display panel and teaches to use the voltage transmitting circuit in the pixel sub-circuit to compensate inconsistent driving current caused by varying the threshold voltages of the driving transistors, thereby reducing the brightness variation and preventing the display panel from displaying non-uniform images. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a voltage transmitting circuit in the Xiang pixel sub-circuit and between the Xiang voltage control circuit and the Xiang driving circuit and configured, in response to a transmission control signal, to apply a reset voltage and a first power voltage to the first terminal of the driving circuit, respectively, in view of the teaching 
Accordingly, the above modified Xiang in view of Yue and Tsai obviously renders all limitations of this claim, including “the voltage control circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to a reset control signal, and to provide the first power voltage to the voltage transmitting circuit in response to a light-emitting control signal” (see Xiang at least Fig. 5c, disclosing the voltage control circuit [20, 30] configured to provide the reset voltage Vinit to the [[Tsai]] voltage transmitting circuit [[as modified in view of Tsai]] in response to a reset control signal S1, and to provide the first power voltage VDD to the [[Tsai]] voltage transmitting circuit [[as modified in view of Tsai]] in response to a light-emitting control signal EM.)

As per claim 3, the above modified Xiang obviously renders wherein:
the voltage control circuit comprises a first control sub-circuit and a second control sub-circuit (see Xiang at least Fig. 5c, disclosing the voltage control circuit [20, 30] comprising a first control sub-circuit [20] including a first switching transistor [M1] and a second control sub-circuit [30] including a second switching transistor [M2],) 
the first control sub-circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to the reset control signal (see Xiang at least Fig. 5c, disclosing the first control sub-circuit [20] including the first switching transistor [M1] configured to provide the reset voltage Vinit to the voltage transmitting circuit [[as modified in view of Xiang in the rejection of claim 2]] in response to the reset control signal S1,) and 
the second control sub-circuit is configured to provide the first power voltage to the voltage transmitting circuit in response to the light-emitting control signal (see Xiang at least Fig. 5c, disclosing the second control sub-circuit [30] including the second switching transistor [M2] configured to provide the first power voltage VDD to the voltage transmitting circuit [[as modified in view of Tsai in the rejection of claim 2]] in response to the light-emitting control signal EM.)

As per claim 4, the above modified Xiang obviously renders wherein:
see the discussion in the rejection of claim 3; or see Xiang at least Fig. 5c,)
the second control sub-circuit comprises a second switching transistor (see the discussion in the rejection of claim 3; or see Xiang at least Fig. 5c,)
a gate electrode of the first switching transistor is connected to a reset control signal terminal to receive the reset control signal, a first electrode of the first switching transistor is connected to a reset voltage terminal to receive the reset voltage, and a second electrode of the first switching transistor is connected to a first node (see Xiang at least Fig. 5c, disclosing a gate electrode of the first switching transistor M1 connected to a reset control signal terminal S1 to receive the reset control signal S1, a first electrode of the first switching transistor M1 connected to a reset voltage terminal Vinit to receive the reset voltage Vinit, and a second electrode of the first switching transistor M1 connected to a first node between the first switching transistor M1 and the second switching transistor M2,)
a gate electrode of the second switching transistor is connected to a light-emitting control signal terminal to receive the light-emitting control signal, a first electrode of the second switching transistor is connected to a first power terminal to receive the first power voltage, and a second electrode of the second switching transistor is connected to the first node (see Xiang at least Fig. 5c, disclosing a gate electrode of the second switching transistor M2 connected to a light-emitting control signal terminal EM to receive the light-emitting control signal EM, a first electrode of the second switching transistor M2 connected to a first power terminal VDD to receive the first power voltage VDD, and a second electrode of the second switching transistor M2 connected to the first node.)

As per claim 5, the above modified Xiang obviously renders wherein:
the voltage transmitting circuit comprises a third switching transistor (see Tsai Fig. 2, disclosing the voltage transmitting circuit comprising a third switching transistor [SW2],)
the driving circuit comprises a driving transistor (see Xiang at least Fig. 5c, disclosing the driving circuit comprising a driving transistor M0,) 
the two switching transistors of different types in the data writing circuit comprise a fourth switching transistor and a fifth switching transistor (as discussed in the rejection of claim 2, Xiang modified by Yue obviously renders the two switching transistors [M3, M3’] of different types in the modified data writing circuit [M3, M3’, C1], e.g., the transistor [M3] as a fourth switching transistor and the transistor [M3’] as a fifth switching transistor,) 
the data writing circuit further comprises a storage capacitor (see the above discussion for Xiang storage capacitor C1,) 
a gate electrode of the third switching transistor is connected to a transmission control signal terminal to receive the transmission control signal, a first electrode of the third switching transistor is connected to the first node, and a second electrode of the third switching transistor is connected to a second node (see at least Xiang Fig. 5c and Wang at least Fig. 4a or 4b, the above modified Xiang obviously rendering a gate electrode of the third switching transistor [SW2 of Tsai] connected to a transmission control signal terminal [P1 of Tsai] to receive the transmission control signal [P1 of Tsai], a first electrode of the third switching transistor [SW2 of Tsai] connected to the first node [of the Xiang], and a second electrode of the third switching transistor [SW2 of Tsai] is connected to a second node between the third switching transistor [SW2 of Tsai] and the driving transistor [T1 of Tsai corresponding Mo of Xiang],)
a gate electrode of the driving transistor serves as the control terminal of the driving circuit and is connected to a fourth node, a first electrode of the driving transistor serves as the first terminal of the driving circuit and is connected to the second node, and a second electrode of the driving transistor serves as the second terminal of the driving circuit and is connected to a third node (see at least Xiang Fig. 5c modified by Yue and Tsai, disclosing a gate electrode of the driving transistor M0 serving as the control terminal of the driving circuit [[also see the discussion in the rejection of claim 2 if necessary]] and connected to a fourth node between the elements [C1, Mo, M3, M3’], a first electrode of the driving transistor serves as the first terminal of the driving circuit and connected to the second node, and a second electrode of the driving transistor serving as the second terminal of the driving circuit [[see the discussion in the rejection of claim 2; or see Xiang at least Fig. 5c]] and is connected to a third node between the Xiang elements [M0, C1, L],)
a gate electrode of the fourth switching transistor is connected to a scan signal terminal to receive the scan signal, a first electrode of the fourth switching transistor is connected to a data signal terminal to receive the data signal, and a second electrode of the fourth switching transistor is connected to the fourth node (see at least Xiang Fig. 5c, disclosing a gate electrode of the fourth switching transistor M3 connected to a scan signal terminal S2 to receive the scan signal S2, a first electrode of the fourth switching transistor M3 connected to a data signal terminal Data to receive the data signal Data, and a second electrode of the fourth switching transistor M3 connected to the fourth node,)
a gate electrode of the fifth switching transistor is configured to receive an inverted signal of the scan signal, a first electrode of the fifth switching electrode is connected to the data signal terminal to receive the data signal, and a second electrode of the fifth switching transistor is connected to the fourth node (see the discussion in the rejection of claim 2 for the modified Xiang Fig. 5c, disclosing a gate electrode of the fifth switching transistor M3’ configured to receive an inverted signal S2’ of the scan signal S2, a first electrode of the fifth switching electrode M3’ connected to the data signal terminal Data to receive the data signal Data, and a second electrode of the fifth switching transistor M3’ connected to the fourth node,) and 
a first terminal of the storage capacitor is connected to the fourth node, and a second terminal of the storage capacitor is connected to a first voltage (see at least Xiang Fig. 5, disclosing a first terminal of the storage capacitor C1 connected to the fourth node, and a second terminal of the storage capacitor is connected to a first voltage Vss.)

As per claim 6, the above modified Xiang obviously renders a first electrode of the light-emitting element coupled to the third node, and a second electrode of the light-emitting element connected to a second power terminal to receive a second power voltage (see at least Xiang Fig. 5c, disclosing a first/anode electrode of the light-emitting element L coupled to the third node, and a second/cathode electrode of the light-emitting element L connected to a second power terminal Vss to receive a second power voltage Vss.)

As per claim 10, see the discussion in the rejection of claim 2 for similar limitations. The above modified Xiang obviously renders a display substrate comprising a pixel circuit comprising a plurality of pixel sub-circuits (see Xiang at least Fig. 2c, disclosing an array substrate comprising a pixel circuit PX comprising a plurality of pixel sub-circuits 10,) wherein:
the display region comprises a plurality of sub-pixels arranged in an array, and each of the plurality of sub-pixels comprises the light-emitting element and the pixel sub-circuit coupled to the light-emitting element (see Xiang at least Fig. 2c, disclosing the display region AA comprises a plurality of sub-pixels 40 arranged in an array, and each of the plurality of sub-pixels 40 comprises the light-emitting element L and the pixel sub-circuit 10 coupled to the light-emitting element L) and
the non-display region comprises a plurality of voltage control circuits, and each of the plurality of voltage control circuits is coupled to the pixel sub-circuits in at least one row of sub-pixels (see Xiang at least Fig. 2c; page 7:36-37; page 9:22-25.)

As per claim 11, the above modified Xiang obviously renders a plurality of voltage transmission lines in one-to-one correspondence with respective rows of sub-pixels (see Xiang at least Fig. 2c; page 12:30-34, disclosing a plurality of voltage transmission signal lines, from the voltage control circuits [20, 30], in one-to-one correspondence with respective rows of sub-pixels 40,) wherein the pixel sub-circuits in each row of sub-pixels are connected to the voltage control circuit through a voltage transmission line corresponding to the each row of sub-pixels (see Xiang at least Fig. 2c, disclosing the pixel sub-circuits in each row of sub-pixels connected to the voltage control circuit [20, 30] through a voltage transmission line corresponding to the each row of sub-pixels 40,) and the voltage transmission line is configured to transmit the reset voltage and the first power voltage (see Xiang at least Fig. 2c, disclosing the voltage transmission line configured to transmit the reset voltage Vinit and the first power voltage VDD.)
As per claim 13, see the discussion in the rejection of claims 2 and 10 for similar limitations. Xiang further teaches a display apparatus comprising a display substrate (see Xiang at least Fig. 10; last paragraph on page 31.)

As per claim 14, the above modified Xiang obviously renders a driving method of the pixel circuit according to claim 2, comprising: a reset stage (see Xiang at least Fig. 7a and the corresponding description on page 25, disclosing an initialization/reset phase/stage [T1]; also see Tsai at least Figs. 2-3, also disclosing a reset stage [TD1],) a data writing stage (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; also see Tsai at least Figs. 2-3, also disclosing a data writing stage [TD3],) and a light-emitting stage (see Xiang at least Fig. 7a; pages 26-27, disclosing the light-emitting phase/stage [T4]; also see Tsai at least Figs. 2-3, also disclosing the light-emitting stage  [TD4];) wherein 
see Xiang at least Figs. 5c, 7a; page 25; see Tsai at least Figs. 2-3, disclosing: in the reset stage [[T1 of Xiang; TD1 of Tsai]], input the reset control signal [S1 of Xiang] and the transmission control signal [P1 of Tsai] to turn on the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], and apply the reset voltage [Vinit of Xiang; the low level voltage of OVDD of Tsai] to the first terminal of the driving circuit [Mo of Xiang; T1 of Tsai] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], so as to reset the light-emitting element [L of Xiang; OD1 of Tsai];) 
in the data writing stage, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; see Tsai at least Figs. 2-3, disclosing: in the data writing stage [T3 of Xiang; TD3 of Tsai], input the scan signal [S2 of Xiang; or G1 of Tsai] to turn on the [[modified]] data writing circuit [[the modified data writing circuit [M3, M3’, C1] of Xiang]], write the data signal [Data of Xiang] into the control terminal of the driving circuit [M0 of Xiang] through the date writing circuit, and store, by the data writing circuit, the data signal Data being written into the storage capacitor [C1];) and 
in the light-emitting stage, input the light-emitting control signal and the transmission control signal to turn on the voltage control circuit, the voltage transmitting circuit and the driving circuit, and apply the first power voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the first power voltage of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit ((see Xiang at least Fig. 7a; pages 26-27; see Tsai at least Figs. 2-3, disclosing: in the light-emitting stage [T4 of Xiang; TD4 of Tsai], input the light-emitting control signal [EM of Xiang] and the transmission control signal [P1 of Tsai] to turn on the voltage control circuit [[20, 30] of Xiang]], the voltage transmitting circuit [SW2 of Tsai] and the driving circuit [M0 of Xiang; T1 of Tsai], and apply the first power voltage [VDD of Xiang; the high level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [M0 of Xiang; or T1 of Tsai] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [Data of Xiang] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 15, the above modified Xiang obviously renders the driving method according to claim 14, wherein after the light-emitting stage, the driving method further comprises a non-light-emitting stage (see Xiang at least Fig.7a, disclosing: after the light-emitting stage T4 in one frame, the driving method further comprises a non-light-emitting stage [T3 of the next adjacent frame; see Tsai at least Fig. 3, also disclosing: after the light-emitting stage TD4 in one frame, the driving method further comprises a non-light-emitting stage [TD3 of the next adjacent frame];) and in the non-light-emitting stage, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting element from emitting light (see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 2; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

As per claim 18, the above modified Xiang obviously renders a driving method of the display substrate according to claim 10, comprising: 
during a display time period of one frame, causing all rows of sub-pixels to progressively enter a reset stage, a data writing stage and a light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to progressively enter a reset stage T1, a data writing stage T3 and a light-emitting stage T4; also see Wang at least Figs. 4a, 5a, disclosing: during a display time period of one frame, causing all rows of sub-pixels to progressively enter a reset stage T1, a data writing stage T3 and a light-emitting stage T4;) wherein 
in the reset stage of each row of sub-pixels, input the reset control signal and the transmission control signal to turn on the voltage control circuit and the voltage transmitting circuit, and apply the reset voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so as to reset the light-emitting element (see Xiang at least Figs. 5c, 7a; page 25; see Tsai at least Figs. 2-3, disclosing: in the reset stage of each row of sub-pixels [[T1 of Xiang; TD1 of Tsai]], input the reset control signal [S1 of Xiang] and the transmission control signal [P1 of Tsai] to turn on the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], and apply the reset voltage [Vinit of Xiang; the low level voltage of OVDD of Tsai] to the first terminal of the driving circuit [Mo of Xiang; T1 of Tsai] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], so as to reset the light-emitting element [L of Xiang; OD1 of Tsai];) 
in the data writing stage of each row of sub-pixels, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; see Tsai at least Figs. 2-3, disclosing: in the data writing stage of each row of sub-pixels [T3 of Xiang; TD3 of Tsai], input the scan signal [S2 of Xiang; or G1 of Tsai] to turn on the [[modified]] data writing circuit [[the modified data writing circuit [M3, M3’, C1] of Xiang]], write the data signal [Data of Xiang] into the control terminal of the driving circuit [M0 of Xiang] through the date writing circuit, and store, by the data writing circuit, the data signal Data being written into the storage capacitor [C1];) and 
in the light-emitting stage of each row of sub-pixels, input the light-emitting control signal and the transmission control signal to turn on the voltage control circuit, the voltage transmitting circuit and the driving circuit, and apply the first power voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the first power voltage of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit ((see Xiang at least Fig. 7a; pages 26-27; see Tsai at least Figs. 2-3, disclosing: in the light-emitting stage of each row of sub-pixels [T4 of Xiang; TD4 of Tsai], input the light-emitting control signal [EM of Xiang] and the transmission control signal [P1 of Tsai] to turn on the voltage control circuit [[20, 30] of Xiang]], the voltage transmitting circuit [SW2 of Tsai] and the driving circuit [M0 of Xiang; T1 of Tsai], and apply the first power voltage [VDD of Xiang; the high level voltage of OVDD of Tsai]] to the first terminal of the driving circuit [M0 of Xiang; or T1 of Tsai] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [SW2 of Tsai], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [Data of Xiang] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 19, the above modified Yang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to progressively enter a non-light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to progressively enter a non-light-emitting T3 in one frame; see Tsai at least Figs. 2-3, disclosing: during a display time period of one frame, causing all rows of sub-pixels to progressively enter a non-light-emitting TD3;) wherein
in the non-light-emitting stage of each row of sub-pixels, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting element from emitting light (see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage of each row of sub-pixels [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 2; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

As per claim 20, the above modified Xiang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to simultaneously enter a non-light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to simultaneously enter a non-light-emitting T3 in one frame; see Wang at least Figs. 4a, 5a, disclosing: during a display time period of one frame, causing all rows of sub-pixels to simultaneously enter a non-light-emitting T3;) wherein
in the non-light-emitting stage of all rows of sub-pixels, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage of all rows of sub-pixels [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Tsai]] voltage transmitting circuit including the [[Tsai]] switching transistor [[see the discussion in the rejection of claim 2; or Tsai at least Fig. 2, disclosing a voltage transmitting circuit comprising an element SW2) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Yue and Tsai, as applied to claim 5 above, and further in view of Wang (US 2017/0193879 A1.)
As per claim 7, the above modified Xiang, as discussed in the rejection of claim 5, does not explicitly disclose a current transmitting circuit, as claimed. 
However, in the same field of endeavor of the electroluminescent display apparatus (see ¶ 2,) Wang discloses a pixel sub-circuit (see at least Fig. 4a or 4b) comprising a current transmitting circuit [14] configured to transmit the driving current generated by the driving circuit [T3] to the light-emitting element [D] (see at least Wang Fig. 4a; ¶ 66, disclosing the pixel sub-circuit further comprising a current transmitting circuit [14] comprising a switching transistor T4 [[as the claimed six switching transistor of claim 8]] and the current transmitting circuit configured to transmit the driving current generated by the driving circuit [T3] to the light-emitting element [D], so that a high level voltage of the VDD is input to the light emitting device (see ¶ 66) so that the voltage input to the light emitting device is not affected by the threshold voltage and controlled by the transistor [T4] of the current transmitting circuit [14], thereby preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven displaying of the display panel and to be capable of displaying frames with low grey scale by the display panel; see ¶ 67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a current transmitting circuit in the Xiang pixel sub-circuit and between the Xiang driving circuit and the Xiang light emitting element, in view of the teaching in the Wang reference, to improve the above modified pixel circuit and the display apparatus of the Xiang reference for the predictable result of preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven displaying of the display panel and to be capable of displaying frames with low grey scale by the display panel.

As per claim 8, the above modified Xiang obviously renders the current transmitting circuit comprising a sixth switching transistor (see the discussion in the rejection of claim 7;)
a gate electrode of the sixth switching transistor is connected to a second voltage terminal to receive a second voltage, a first electrode of the sixth switching transistor is connected to the third node, a second electrode of the sixth switching transistor is coupled to a first electrode of the light-emitting element, and a second electrode of the light-emitting element is connected to a second power terminal to receive a second power voltage (see the above modified Xiang Fig. 5c in view of Wang, disclosing a gate electrode of the sixth switching transistor [[T4 of Wang]] connected to a second voltage terminal [[GND of Wang corresponding to Vss of Xiang]] to receive a second voltage [[GND of Wang corresponding to Vss of Xiang]], a first electrode of the sixth switching transistor [[T4 of Wang]] connected to the third node, a second electrode of the sixth switching transistor [[T4 of Wang]] coupled to a first/anode electrode of the light-emitting element, and a second electrode of the light-emitting element is connected to a second power terminal [[GND of Wang corresponding to Vss of Xiang]] to receive a second power voltage [[GND of Wang corresponding to Vss of Xiang]];) and 
the sixth switching transistor is substantially kept in an on state under control of the second voltage (see Wang at least Fig. 4a or 4b, disclosing the sixth switching transistor [T4] substantially kept in an on state under control of the second voltage GND.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Yue and Tsai, as applied to claim 10 above, and further in view of Sanford.
As per claim 12, Xiang further teaches the display substrate comprising a see Xiang at least Fig. 2c; paragraph on pages 2-3, disclosing the display/array substrate comprising a base substrate in which the pixel circuits are formed and the light-emitting element L formed on the pixel circuit.) Accordingly, the above modified Yang discloses all limitations of this claim, but is silent to the specific silicon-based base substrate.
However, in the same field of endeavor of the OLED display apparatus (see at least Abstract,) Samford discloses a display substrate comprising a silicon-based base substrate (see at least Fig. 1B; ¶ 37, disclosing a display substrate 100 comprising a silicon-based base substrate 101,) the pixel circuit being at least partially formed in the silicon-based base substrate, and the light-emitting element formed on the pixel circuit (see at least Figs. 1A-1B; ¶¶ 35-37, 41, disclosing the pixel circuits being at least partially formed in the silicon-based base substrate, and the light-emitting element (OLED) formed on the pixel circuit; Figs. 5-6 also showing the pixel circuit 400 including the light-emitting element (OLED 70).) Samford further teaches the crystalline silicon substrate (as the silicon-based base substrate) at least providing higher performance and higher fabrication density than the insulating (dielectric) substrate (see ¶ 41.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to use the silicon-based base substrate in the display substrate of the above modified Xiang, in view of the teaching in the Samford reference, to improve the above modified display substrate and the display apparatus of the Xiang reference for the predictable result of at least providing higher performance and higher fabrication density. 





THIRD SET OF REJECTIONS:
Claims 2-8, 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Yue, and further in view of Wang.
As per claim 2, Xiang discloses a pixel circuit (see at least Fig. 2c, disclosing a pixel circuit comprising elements [20-40]) comprising:
a pixel sub-circuit (see at least Fig. 2c, disclosing a pixel circuit comprising a pixel sub-circuit 10 and a light emitting element L) and 
a voltage control circuit (see Fig. 2c, disclosing a voltage control circuit [20, 30],) wherein:
the pixel sub-circuit comprises a driving circuit (see at least Figs. 3c, 5c, disclosing a driving circuit comprising element [M0],)  and a data writing circuit (see at least Figs. 3c, 5c, disclosing a data driving circuit [11, 13] comprising elements [M3, C1];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Figs. 3c, 5c, disclosing the driving circuit comprising a gate electrode of the driving transistor M0 serving as a control terminal, a source electrode S of the driving transistor M0 serving as a first terminal, and a drain electrode D of the driving transistor M0 serving as a second terminal;)

the data writing circuit is configured, in response to a scan signal, to write a data signal into the control terminal of the driving circuit and store the data signal being written (see at least Fig. 5c; section “In the data writing phase T3 …” on page 26, lines 13-30, disclosing the data writing circuit [11, 13] configured, in response to a scan signal “S2=1”, to write a data signal Data into the control terminal G of the driving circuit and store the data signal Data being written in C1;)
the driving circuit is configured to control a voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the voltage of the first terminal of the driving circuit, and to generate a driving current for driving a light-emitting element to emit light based on the voltage of the second terminal of the driving circuit see at least Fig. 5c; section “In the light-emitting phase T4 …” on pages 26-27, disclosing the driving circuit configured to control a voltage of the second terminal D of the driving circuit according to the data signal Data of the control terminal G of the driving circuit and the voltage of the first terminal S of the driving circuit, and to generate a driving current IL for driving a light-emitting element L to emit light based on the voltage of the second terminal D of the driving circuit;) 
the voltage control circuit [20, 30] is configured to provide the reset voltage (Vinit) to  the driving circuit [M0] in response to a reset control signal [S1], and to provide the first power voltage [VDD] to  the driving circuit in response to a light-emitting control signal [EM] (see at least Fig. 5c;)
the voltage control circuit is disposed in a non-display region of a display substrate (see at least Fig. 2c; page 7:36-37; page 9:22-25, disclosing the elements [20, 30] of the voltage control circuit disposed in a peripheral area [[as a non-display area]]of an array/display substrate surrounding the display area AA;) and
the pixel sub-circuit is disposed in a sub-pixel in a display region of the display substrate (see at least Fig. 2c, disclosing the pixel sub-circuit 10 disposed in a sub-pixel 40 in a display area AA of the array/display substrate.)

Accordingly, Xiang discloses all limitations of this claim except for (i) “the data writing circuit comprises two switching transistors of different types” and (ii) a voltage transmitting circuit and the limitations associated with the voltage transmitting circuits or the above strikethrough limitations.

Regarding to the above missing feature (i), in the same field of endeavor of the electroluminescent display apparatus (see at least Title or Abstract,) Yue discloses a related a pixel circuit comprising a pixel sub-circuit [T1-T3, D1, C1] (see at least Fig. 2) including a data writing circuit [T2, T3, C1] (see at least Fig. 2) which comprises two switching transistors of different types [T2, T3] connected in parallel and respectively controlled by two control signals, one control signal [Rowsel_B] inverted from another control signal [Rowsel], so that both transistors are simultaneously turned on and off (see Figs. 2-3 and the corresponding description on pages 5-9.) 


Regarding to the above missing features (ii), in the same field of endeavor of the electroluminescent display apparatus (see ¶ 2,) Wang discloses a pixel sub-circuit (see at least Fig. 4a or 4b) comprising a driving circuit (see at least Fig. 4a or 4b, disclosing a driving circuit comprising element [T3],) a voltage transmitting circuit (see at least Fig. 4a or 4b, disclosing a voltage transmitting circuit [11] comprising an element [T1],) and a data writing circuit (see at least Fig. 4a or 4b, disclosing a data driving circuit [12] comprising at least an element [T2];) 
the driving circuit comprises a control terminal, a first terminal and a second terminal (see at least Fig. 4a or 4b, disclosing the driving circuit comprising a gate electrode of the driving transistor T3 serving as a control terminal, a source electrode S of the driving transistor T3 serving as a first terminal, and a drain electrode D of the driving transistor T3 serving as a second terminal;) and
the voltage transmitting circuit is configured, in response to a transmission control signal [G1], to apply a reset voltage and/or a first power voltage to the first terminal of the driving circuit, respectively (see at least Figs. 4a and 5a; ¶¶ 59-67, disclosing the switching transistor T1 of the voltage transmitting circuit [11] configured, in response to a high level of the transmission control signal [G1], to apply a low level voltage of the VDD during the stage T1, serving a reset voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during a reset duration/stage T1, to reset the voltage of the second node B to 0V (see ¶¶ 60-61), and to apply a high level voltage of the VDD, serving a first power voltage, to the source electrode S of the driving transistor T1 serving as the first terminal of the driving circuit, during other stages [T2-T4], respectively, so that a high level voltage of the VDD is input to the light emitting device (see ¶ 66) so that the voltage input to the light emitting device is not affected by the threshold voltage, thereby preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven displaying of the display panel and to be capable of displaying frames with low grey scale by the display panel; see ¶ 67.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a voltage transmitting circuit in the Xiang pixel sub-circuit and between the Xiang voltage control circuit and the Xiang driving circuit and configured, in response to a transmission control signal, to apply a reset voltage and a first power voltage to the first terminal of the driving circuit, respectively, in view of the teaching in the Wang reference, to improve the above modified pixel circuit and the display apparatus of the Xiang reference for the predictable result of preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven displaying of the display panel and to be capable of displaying frames with low grey scale by the display panel.
Accordingly, the above modified Xiang in view of Yue and Wang obviously renders all limitations of this claim, including “the voltage control circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to a reset control signal, and to provide the first power voltage to the voltage transmitting circuit in response to a light-emitting control signal” (see Xiang at least Fig. 5c, disclosing the voltage control circuit [20, 30] configured to provide the reset voltage Vinit to the [[Wang]] voltage transmitting circuit [[as modified in view of Wang]] in response to a reset control signal S1, and to provide the first power voltage VDD to the [[Wang]] voltage transmitting circuit [[as modified in view of Wang]] in response to a light-emitting control signal EM.)


the voltage control circuit comprises a first control sub-circuit and a second control sub-circuit (see Xiang at least Fig. 5c, disclosing the voltage control circuit [20, 30] comprising a first control sub-circuit [20] including a first switching transistor [M1] and a second control sub-circuit [30] including a second switching transistor [M2],) 
the first control sub-circuit is configured to provide the reset voltage to the voltage transmitting circuit in response to the reset control signal (see Xiang at least Fig. 5c, disclosing the first control sub-circuit [20] including the first switching transistor [M1] configured to provide the reset voltage Vinit to the voltage transmitting circuit [[as modified in view of Wang in the rejection of claim 2]] in response to the reset control signal S1,) and 
the second control sub-circuit is configured to provide the first power voltage to the voltage transmitting circuit in response to the light-emitting control signal (see Xiang at least Fig. 5c, disclosing the second control sub-circuit [30] including the second switching transistor [M2] configured to provide the first power voltage VDD to the voltage transmitting circuit [[as modified in view of Wang in the rejection of claim 2]] in response to the light-emitting control signal EM.)

As per claim 4, the above modified Xiang obviously renders wherein:
the first control sub-circuit comprises a first switching transistor (see the discussion in the rejection of claim 3; or see Xiang at least Fig. 5c,)
the second control sub-circuit comprises a second switching transistor (see the discussion in the rejection of claim 3; or see Xiang at least Fig. 5c,)
a gate electrode of the first switching transistor is connected to a reset control signal terminal to receive the reset control signal, a first electrode of the first switching transistor is connected to a reset voltage terminal to receive the reset voltage, and a second electrode of the first switching transistor is connected to a first node (see Xiang at least Fig. 5c, disclosing a gate electrode of the first switching transistor M1 connected to a reset control signal terminal S1 to receive the reset control signal S1, a first electrode of the first switching transistor M1 connected to a reset voltage terminal Vinit to receive the reset voltage Vinit, and a second electrode of the first switching transistor M1 connected to a first node between the first switching transistor M1 and the second switching transistor M2,)
see Xiang at least Fig. 5c, disclosing a gate electrode of the second switching transistor M2 connected to a light-emitting control signal terminal EM to receive the light-emitting control signal EM, a first electrode of the second switching transistor M2 connected to a first power terminal VDD to receive the first power voltage VDD, and a second electrode of the second switching transistor M2 connected to the first node.)

As per claim 5, the above modified Xiang obviously renders wherein:
the voltage transmitting circuit comprises a third switching transistor (see Wang Fig. 4a or 4b, disclosing the voltage transmitting circuit comprising a third switching transistor T1,)
the driving circuit comprises a driving transistor (see Xiang at least Fig. 5c, disclosing the driving circuit comprising a driving transistor M0,) 
the two switching transistors of different types in the data writing circuit comprise a fourth switching transistor and a fifth switching transistor (as discussed in the rejection of claim 2, Xiang modified by Yue obviously renders the two switching transistors [M3, M3’] of different types in the modified data writing circuit [M3, M3’, C1], e.g., the transistor [M3] as a fourth switching transistor and the transistor [M3’] as a fifth switching transistor,) 
the data writing circuit further comprises a storage capacitor (see the above discussion for a storage capacitor C1,) 
a gate electrode of the third switching transistor is connected to a transmission control signal terminal to receive the transmission control signal, a first electrode of the third switching transistor is connected to the first node, and a second electrode of the third switching transistor is connected to a second node (see at least Xiang Fig. 5c and Wang at least Fig. 4a or 4b, the above modified Xiang obviously rendering a gate electrode of the third switching transistor [T1 of Wang] connected to a transmission control signal terminal [G1 of Wang] to receive the transmission control signal [G1 of Wang], a first electrode of the third switching transistor [T1 of Wang] connected to the first node [of the Xiang], and a second electrode of the third switching transistor [T1 of Wang] is connected to a second node between the third switching transistor [T1 of Wang] and the driving transistor [T3 of Wang corresponding Mo of Xiang],)
a gate electrode of the driving transistor serves as the control terminal of the driving circuit and is connected to a fourth node, a first electrode of the driving transistor serves as the first terminal of the driving circuit and is connected to the second node, and a second electrode of the driving transistor serves as the second terminal of the driving circuit and is connected to a third node (see at least Xiang Fig. 5c modified by Yue and Wang, disclosing a gate electrode of the driving transistor M0 serving as the control terminal of the driving circuit [[also see the discussion in the rejection of claim 2 if necessary]] and connected to a fourth node between the elements [C1, Mo, M3, M3’], a first electrode of the driving transistor serves as the first terminal of the driving circuit and connected to the second node, and a second electrode of the driving transistor serving as the second terminal of the driving circuit [[see the discussion in the rejection of claim 2; or see Xiang at least Fig. 5c]] and is connected to a third node between the Xiang elements [M0, C1, L],)
a gate electrode of the fourth switching transistor is connected to a scan signal terminal to receive the scan signal, a first electrode of the fourth switching transistor is connected to a data signal terminal to receive the data signal, and a second electrode of the fourth switching transistor is connected to the fourth node (see at least Xiang Fig. 5c, disclosing a gate electrode of the fourth switching transistor M3 connected to a scan signal terminal S2 to receive the scan signal S2, a first electrode of the fourth switching transistor M3 connected to a data signal terminal Data to receive the data signal Data, and a second electrode of the fourth switching transistor M3 connected to the fourth node,)
a gate electrode of the fifth switching transistor is configured to receive an inverted signal of the scan signal, a first electrode of the fifth switching electrode is connected to the data signal terminal to receive the data signal, and a second electrode of the fifth switching transistor is connected to the fourth node (see the discussion in the rejection of claim 2 for the modified Xiang Fig. 5c, disclosing a gate electrode of the fifth switching transistor M3’ configured to receive an inverted signal S2’ of the scan signal S2, a first electrode of the fifth switching electrode M3’ connected to the data signal terminal Data to receive the data signal Data, and a second electrode of the fifth switching transistor M3’ connected to the fourth node,) and 
see at least Xiang Fig. 5, disclosing a first terminal of the storage capacitor C1 connected to the fourth node, and a second terminal of the storage capacitor is connected to a first voltage Vss.)

As per claim 6, the above modified Xiang obviously renders a first electrode of the light-emitting element coupled to the third node, and a second electrode of the light-emitting element connected to a second power terminal to receive a second power voltage (see at least Xiang Fig. 5c, disclosing a first/anode electrode of the light-emitting element L coupled to the third node, and a second/cathode electrode of the light-emitting element L connected to a second power terminal Vss to receive a second power voltage Vss.)
As per claim 7, the above modified Xiang, as discussed in the rejection of claim 2, does not explicitly disclose a current transmitting circuit, as claimed. However, Wang further discloses the pixel sub-circuit further comprising a current transmitting circuit and the current transmitting circuit configured to transmit the driving current generated by the driving circuit to the light-emitting element (see at least Wang Fig. 4a; ¶ 66, disclosing the pixel sub-circuit further comprising a current transmitting circuit [14] comprising a switching transistor T4 [[as the claimed six switching transistor of claim 8]] and the current transmitting circuit configured to transmit the driving current generated by the driving circuit to the light-emitting element D, so that a high level voltage of the VDD is input to the light emitting device (see ¶ 66) so that the voltage input to the light emitting device is not affected by the threshold voltage and controlled by the transistor [T4] of the current transmitting circuit [14], thereby preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven displaying of the display panel and to be capable of displaying frames with low grey scale by the display panel; see ¶ 67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a current transmitting circuit in the Xiang pixel sub-circuit and between the Xiang driving circuit and the Xiang light emitting element, in view of the teaching in the Wang reference, to improve the above modified pixel circuit and the display apparatus of the Xiang reference for the predictable result of preventing the problem of instability of voltages supplied to the light emitting device caused by different threshold voltage to improve uneven 

As per claim 8, the above modified Xiang obviously renders the current transmitting circuit comprising a sixth switching transistor (see the discussion in the rejection of claim 7;)
a gate electrode of the sixth switching transistor is connected to a second voltage terminal to receive a second voltage, a first electrode of the sixth switching transistor is connected to the third node, a second electrode of the sixth switching transistor is coupled to a first electrode of the light-emitting element, and a second electrode of the light-emitting element is connected to a second power terminal to receive a second power voltage (see the above modified Xiang Fig. 5c in view of Wang, disclosing a gate electrode of the sixth switching transistor [[T4 of Wang]] connected to a second voltage terminal [[GND of Wang corresponding to Vss of Xiang]] to receive a second voltage [[GND of Wang corresponding to Vss of Xiang]], a first electrode of the sixth switching transistor [[T4 of Wang]] connected to the third node, a second electrode of the sixth switching transistor [[T4 of Wang]] coupled to a first/anode electrode of the light-emitting element, and a second electrode of the light-emitting element is connected to a second power terminal [[GND of Wang corresponding to Vss of Xiang]] to receive a second power voltage [[GND of Wang corresponding to Vss of Xiang]];) and 
the sixth switching transistor is substantially kept in an on state under control of the second voltage (see Wang at least Fig. 4a or 4b, disclosing the sixth switching transistor T4 substantially kept in an on state under control of the second voltage GND.)

As per claim 10, see the discussion in the rejection of claim 2 for similar limitations. The above modified Xiang obviously renders a display substrate comprising a pixel circuit comprising a plurality of pixel sub-circuits (see Xiang at least Fig. 2c, disclosing an array substrate comprising a pixel circuit PX comprising a plurality of pixel sub-circuits 10,) wherein:
the display region comprises a plurality of sub-pixels arranged in an array, and each of the plurality of sub-pixels comprises the light-emitting element and the pixel sub-circuit coupled to the light-emitting element (see Xiang at least Fig. 2c, disclosing the display region AA comprises a plurality of sub-pixels 40 arranged in an array, and each of the plurality of sub-pixels 40 comprises the light-emitting element L and the pixel sub-circuit 10 coupled to the light-emitting element L) and
the non-display region comprises a plurality of voltage control circuits, and each of the plurality of voltage control circuits is coupled to the pixel sub-circuits in at least one row of sub-pixels (see Xiang at least Fig. 2c; page 7:36-37; page 9:22-25.)

As per claim 11, the above modified Xiang obviously renders a plurality of voltage transmission lines in one-to-one correspondence with respective rows of sub-pixels (see Xiang at least Fig. 2c; page 12:30-34, disclosing a plurality of voltage transmission signal lines, from the voltage control circuits [20, 30], in one-to-one correspondence with respective rows of sub-pixels 40,) wherein the pixel sub-circuits in each row of sub-pixels are connected to the voltage control circuit through a voltage transmission line corresponding to the each row of sub-pixels (see Xiang at least Fig. 2c, disclosing the pixel sub-circuits in each row of sub-pixels connected to the voltage control circuit [20, 30] through a voltage transmission line corresponding to the each row of sub-pixels 40,) and the voltage transmission line is configured to transmit the reset voltage and the first power voltage (see Xiang at least Fig. 2c, disclosing the voltage transmission line configured to transmit the reset voltage Vinit and the first power voltage VDD.)
As per claim 13, see the discussion in the rejection of claims 2 and 10 for similar limitations. Xiang further teaches a display apparatus comprising a display substrate (see Xiang at least Fig. 10; last paragraph on page 31.)

As per claim 14, the above modified Xiang obviously renders a driving method of the pixel circuit according to claim 2, comprising: a reset stage (see Xiang at least Fig. 7a and the corresponding description on page 25, disclosing an initialization/reset phase/stage [T1]; also see Wang Figs. 4a, 5a; ¶¶ 59-60, disclosing the reset stage [T1],) a data writing stage (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; also see Wang Fig. 5a; ¶¶ 63-64, disclosing the data writing stage [T3],) and a light-emitting stage (see Xiang at least Fig. 7a; pages 26-27, disclosing the light-emitting phase/stage [T4]; also see Wang Fig. 5a; ¶¶ 65-66, disclosing the light-emitting stage [T4];) wherein 
see Xiang at least Figs. 5c, 7a; page 25; also see Wang Figs. 4a, 5a; ¶¶ 59-60, disclosing: in the reset stage [T1 of Xiang; T1 of Wang], input the reset control signal [S1 of Xiang] and the transmission control signal [G1 of Wang] to turn on the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1 of 11 of Wang], and apply the reset voltage [Vinit of Xiang; the low level voltage of VDD of Wang] to the first terminal of the driving circuit [Mo of Xiang; T3 of Wang] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1 of 11 of Wang], so as to reset the light-emitting element [L of Xiang; D of Wang];) 
in the data writing stage, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; also see Wang Fig. 5a; ¶¶ 63-64, disclosing: in the data writing stage [T3 of Xiang; T3 of Wang], input the scan signal [S2 of Xiang; or G2 of Wang] to turn on the [[modified]] data writing circuit [[the modified data writing circuit [M3, M3’, C1] of Xiang]], write the data signal [Data of Xiang] into the control terminal of the driving circuit [M0 of Xiang] through the date writing circuit, and store, by the data writing circuit, the data signal Data being written into the storage capacitor [C1];) and 
in the light-emitting stage, input the light-emitting control signal and the transmission control signal to turn on the voltage control circuit, the voltage transmitting circuit and the driving circuit, and apply the first power voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the first power voltage of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit ((see Xiang at least Fig. 7a; pages 26-27; see Wang Fig. 5a; ¶¶ 65-66, disclosing: in the light-emitting stage [T4 of Xiang; T4 of Wang], input the light-emitting control signal [EM of Xiang] and the transmission control signal [G1 of Wang] to turn on the voltage control circuit [[20, 30] of Xiang]], the voltage transmitting circuit [T1/11 of Wang] and the driving circuit [M0 of Xiang; T3 of Wang], and apply the first power voltage [VDD of Xiang; the high level voltage of VDD of Wang]] to the first terminal of the driving circuit [M0 of Xiang; or T3 of Wang]] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1/11 of Wang], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [Data of Xiang] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 15, the above modified Xiang obviously renders the driving method according to claim 14, wherein after the light-emitting stage, the driving method further comprises a non-light-emitting stage (see Xiang at least Fig.7a, disclosing: after the light-emitting stage T4 in one frame, the driving method further comprises a non-light-emitting stage [T3 of the next adjacent frame; see Wang at least Fig. 5a, also disclosing: after the light-emitting stage T4 in one frame, the driving method further comprises a non-light-emitting stage [T3 of the next adjacent frame];) and in the non-light-emitting stage, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting element from emitting light (see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Wang]] voltage transmitting circuit including the [[Wang]] switching transistor [[see the discussion in the rejection of claim 2; or Wang at least Fig. 4a, disclosing a voltage transmitting circuit comprising an element (T1) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

As per claim 18, the above modified Xiang obviously renders a driving method of the display substrate according to claim 10, comprising: 
during a display time period of one frame, causing all rows of sub-pixels to progressively enter a reset stage, a data writing stage and a light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to progressively enter a reset stage T1, a data writing stage T3 and a light-emitting stage T4; also see Wang at least Figs. 4a, 5a, disclosing: during a display time period of one frame, causing all rows of sub-pixels to progressively enter a reset stage T1, a data writing stage T3 and a light-emitting stage T4;) wherein 
in the reset stage of each row of sub-pixels, input the reset control signal and the transmission control signal to turn on the voltage control circuit and the voltage transmitting circuit, and apply the reset voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so as to reset the light-emitting element (see Xiang at least Figs. 5c, 7a; page 25; also see Wang Figs. 4a, 5a; ¶¶ 59-60, disclosing: in the reset stage of each row of sub-pixels [T1 of Xiang; T1 of Wang], input the reset control signal [S1 of Xiang] and the transmission control signal [G1 of Wang] to turn on the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1 of 11 of Wang], and apply the reset voltage [Vinit of Xiang; the low level voltage of VDD of Wang] to the first terminal of the driving circuit [Mo of Xiang; T3 of Wang] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1 of 11 of Wang], so as to reset the light-emitting element [L of Xiang; D of Wang];) 
in the data writing stage of each row of sub-pixels, input the scan signal to turn on the data writing circuit, write the data signal into the control terminal of the driving circuit through the date writing circuit, and store, by the data writing circuit, the data signal being written (see Xiang at least Fig. 7a; page 26, disclosing the data writing phase/stage [T3]; also see Wang Fig. 5a; ¶¶ 63-64, disclosing: in the data writing stage of each row of sub-pixels [T3 of Xiang; T3 of Wang], input the scan signal [S2 of Xiang; or G2 of Wang] to turn on the [[modified]] data writing circuit [[the modified data writing circuit [M3, M3’, C1] of Xiang]], write the data signal [Data of Xiang] into the control terminal of the driving circuit [M0 of Xiang] through the date writing circuit, and store, by the data writing circuit, the data signal Data being written into the storage capacitor [C1];) and 
in the light-emitting stage of each row of sub-pixels, input the light-emitting control signal and the transmission control signal to turn on the voltage control circuit, the voltage transmitting circuit and the driving circuit, and apply the first power voltage to the first terminal of the driving circuit through the voltage control circuit and the voltage transmitting circuit, so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal of the control terminal of the driving circuit and the first power voltage of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit ((see Xiang at least Fig. 7a; pages 26-27; see Wang Fig. 5a; ¶¶ 65-66, disclosing: in the light-emitting stage of each row of sub-pixels [T4 of Xiang; T4 of Wang], input the light-emitting control signal [EM of Xiang] and the transmission control signal [G1 of Wang] to turn on the voltage control circuit [[20, 30] of Xiang]], the voltage transmitting circuit [T1/11 of Wang] and the driving circuit [M0 of Xiang; T3 of Wang], and apply the first power voltage [VDD of Xiang; the high level voltage of VDD of Wang]] to the first terminal of the driving circuit [M0 of Xiang; or T3 of Wang]] through the voltage control circuit [[20, 30] of Xiang] and the voltage transmitting circuit [T1/11 of Wang], so that the driving circuit controls the voltage of the second terminal of the driving circuit according to the data signal [Data of Xiang] of the control terminal of the driving circuit and the first power voltage VDD of the first terminal of the driving circuit, and generates the driving current for driving the light-emitting element to emit light based on the voltage of the second terminal of the driving circuit.)

As per claim 19, the above modified Xiang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to progressively enter a non-light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to progressively enter a non-light-emitting T3 in one frame; see Wang at least Figs. 4a, 5a, disclosing: during a display time period of one frame, causing all rows of sub-pixels to progressively enter a non-light-emitting T3;) wherein
in the non-light-emitting stage of each row of sub-pixels, stop inputting the transmission control signal to turn off the voltage transmitting circuit, so that the first power voltage is unable to be applied to the first terminal of the driving circuit, to stop the light-emitting elements of the each row of sub-pixels from emitting light (see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage of each row of sub-pixels [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Wang]] voltage transmitting circuit including the [[Wang]] switching transistor [[see the discussion in the rejection of claim 2; or Wang at least Fig. 4a, disclosing a voltage transmitting circuit comprising an element (T1) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

As per claim 20, the above modified Xiang obviously renders the driving method according to claim 18, further comprising: 
during the display time period of one frame, causing all rows of sub-pixels to simultaneously enter a non-light-emitting stage (see Xiang at least Figs. 5c, 7a, disclosing: during a display time period of one frame, causing all rows of sub-pixels 40 to simultaneously enter a non-light-emitting T3 in one frame; see Wang at least Figs. 4a, 5a, disclosing: during a display time period of one frame, causing all rows of sub-pixels to simultaneously enter a non-light-emitting T3;) wherein
see Xiang at least Fig. 7a, disclosing: in the non-light-emitting stage of each row of sub-pixels [T3 of the next adjacent frame], both the first switching transistor M1 and the second switch transistor M2 are cut off so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L; Moreover, since the above modified Xiang pixel sub-circuit comprises the [[Wang]] voltage transmitting circuit including the [[Wang]] switching transistor [[see the discussion in the rejection of claim 2; or Wang at least Fig. 4a, disclosing a voltage transmitting circuit comprising an element (T1) between the Xiang voltage control circuit [20, 30] and the Xiang driving circuit (M0), a person of ordinary skill in the art would obviously turn off the voltage transmitting circuit by stopping inputting the transmission control signal so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result. Thus, a person of ordinary skill in the art would obviously modify the pixel circuit, in the non-light-emitting stage, to stop inputting the transmission control signal to turn off the voltage transmitting circuit so that the first power voltage VDD and the reset voltage Vinit do not flow to the driving circuit and the light emitting device L, to obtain the same predictable result.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Yue and Wang, and further in view of Sanford.
As per claim 12, Xiang further teaches the display substrate comprising a see Xiang at least Fig. 2c; paragraph on pages 2-3, disclosing the display/array substrate comprising a base substrate in which the pixel circuits are formed and the light-emitting element L formed on the pixel circuit.) Accordingly, the above modified Yang discloses all limitations of this claim, but is silent to the specific silicon-based base substrate.
However, in the same field of endeavor of the OLED display apparatus (see at least Abstract,) Samford discloses a display substrate comprising a silicon-based base substrate (see at least Fig. 1B; ¶ 37, disclosing a display substrate 100 comprising a silicon-based base substrate 101,) the pixel circuit being at least partially formed in the silicon-based base substrate, and the light-emitting element formed on the pixel circuit (see at least Figs. 1A-1B; ¶¶ 35-37, 41, disclosing the pixel circuits being at least partially formed in the silicon-based base substrate, and the light-emitting element (OLED) formed on the pixel circuit; Figs. 5-6 also showing the pixel circuit 400 including the light-emitting element (OLED 70).) Samford further teaches the crystalline silicon substrate (as the silicon-based base substrate) at least providing higher performance and higher fabrication density than the insulating (dielectric) substrate (see ¶ 41.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to use the silicon-based base substrate in the display substrate of the above modified Xiang, in view of the teaching in the Samford reference, to improve the above modified display substrate and the display apparatus of the Xiang reference for the predictable result of at least providing higher performance and higher fabrication density.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the statement of reasons for the indication of allowable subject matter in the previous Office action dated 10/01/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626